UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 16, 2009 HORIZON FINANCIAL CORP. (Exact name of registrant as specified in its charter) Washington 0-27062 91-1695422 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1500 Cornwall Avenue, Bellingham, Washington 98225 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code):(360) 733-3050 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. (b)On November 16, 2009, Horizon Financial Corp. (“Company”) announced the resignation of Steven L. Hoekstra, Executive Vice President and Chief Lending Officer of Horizon Bank (“Bank”), the Company’s financial institution subsidiary.Mr. Hoekstra’s resignation is effective as of November 13, 2009.Mr. Hoekstra was responsible forthe Bank'scommercial lending operations from June 2002 to the present. The members of the current management have assumed the duties of this position. Item 9.01. Financial Statements and Exhibits. (d) Exhibits 99.1Press Release of Horizon Financial Corp. dated November 16, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HORIZON FINANCIAL CORP. Date: November 16, 2009 By: /s/Richard P. Jacobson Richard P. Jacobson Chief Executive Officer and President
